Exhibit 10.3.1
GENERAL CABLE CORPORATION
2008 ANNUAL INCENTIVE PLAN
1. Purpose
The purpose of the General Cable Corporation 2008 Annual Incentive Plan (the
“Plan”) is to provide annual incentive awards (“Awards”) in order to motivate
certain executive officers and key employees of General Cable Corporation, a
Delaware corporation, and its subsidiaries (the “Company”) to put forth maximum
efforts toward the growth, profitability and success of the Company and its
subsidiaries and to encourage such individuals to remain in the employ of the
Company or the applicable subsidiary.
2. Administration
a. The Plan shall be administered by a committee (the “Committee”), which shall
be a committee or subcommittee of the Board of Directors of the Company (the
“Board”) appointed by the Board from among its members. Initially, the Committee
shall be the Board’s Compensation Committee. Unless the Board otherwise
determines, the Committee shall be comprised solely of not less than two members
who each shall qualify, at the time of appointment, as an “outside director”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations thereunder.
b. The Committee shall have all the powers vested in it by the terms of the
Plan, such powers to include authority (within the limitations described herein)
to select the persons to be granted Awards under the Plan, to determine the time
when Awards will be granted, to determine whether performance objectives and
other conditions for earning Awards have been met, to determine whether Awards
will be paid at the end of the performance period or deferred to a later date,
and to determine whether an Award or payment of an Award should be reduced or
eliminated. The Committee is authorized, subject to the provisions of the Plan,
to establish such rules and regulations as it deems necessary for the proper
administration of the Plan and to make such determinations and interpretations
and to take such action in connection with the Plan and any Awards granted
hereunder as it deems necessary or advisable. All determinations and
interpretations made by the Committee shall be binding and conclusive on all
persons participating in the Plan and their legal representatives. No member of
the Committee and no employee of the Company shall be liable for any act or
failure to act hereunder, except in circumstances involving his or her bad
faith, gross negligence or willful misconduct, or for any act or failure to act
hereunder by any other member or employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated. The Company
shall indemnify members of the Committee and any agent of the Committee who is
an employee of the Company against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act with respect to
their duties on behalf of the Plan.

 





--------------------------------------------------------------------------------



 



c. The Committee may delegate to one or more of its members, or to one or more
executive officers of the Company (“Executive Officers”), including to the Chief
Executive Officer of the Company, authority to select key employees other than
Executive Officers to be granted Awards under the Plan and to make all other
determinations in respect of such Awards. In addition, the Committee may
delegate to such persons such administrative duties as it deems advisable.
References herein to “Committee” shall include any such delegatee, except where
the context otherwise requires. The Committee, or any person to whom it has
delegated duties as aforesaid, may employ one or more persons to render advice
with respect to any responsibility the Committee or such person may have under
the Plan including such legal or other counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
or computation received from any such counsel, consultant or agent. Expenses
incurred in the engagement of such counsel, consultant or agent shall be paid by
the Company.
3. Eligibility
Awards may be granted under the Plan to such Executive Officers and key
employees of the Company as shall be selected for participation pursuant to
Section 2 above.
4. Awards and Award Pool; Limitations on Awards
a. Each Award granted under the Plan shall represent an amount payable in cash
by the Company to the Executive Officer or key employee (a “Participant”) upon
accomplishment of one or more or a combination of performance objectives
(“Performance Objectives”) in a specified fiscal year (a “Performance Year”),
subject to all other terms and conditions of the Plan and such other terms and
conditions as may be specified by the Committee. An Award may be granted as a
target percentage of base salary of a Participant or as a specific target cash
amount. The Performance Objectives for an Award to an Executive Officer shall
consist of specific Performance Objectives approved by the Committee.
Performance Objectives for an Award to a key employee other than an Executive
Officer may consist of any measure of performance the Committee may determine in
its discretion. The grant of Awards under the Plan shall be evidenced by Award
letters in a form approved by the Committee from time to time which shall
contain the terms and conditions, as determined by the Committee, of a
Participant’s Award; provided, however, that in the event of any conflict
between the provisions of the Plan and any Award letters, the provisions of the
Plan shall prevail. Awards shall be determined as follows: (1) in case of an
Award granted as a target percentage of base salary, the Participant’s target
percentage of base salary shall be multiplied by applicable factors and
percentages based on the achievement of Performance Objectives; and (2) in case
of an Award of a specific target cash amount, the target cash amount shall be
multiplied by applicable factors and percentages based on achievement of
Performance Objectives.
b. Awards payable in respect of a given Performance Year may be settled only if
and to the extent the total amount of Awards (the “Award Pool”) has been accrued
on the books of the Company as of the end of such Performance Year. The Award
Pool is designated only for purposes of accounting within the Plan and does not
authorize any segregation of assets or the creation of a trust. The maximum
amount of an Award granted to any one Participant in respect of a Performance
Year shall not exceed $3.0 million. This maximum amount limitation shall be
measured at the time of settlement of an Award under Section 6.

 

- 2 -



--------------------------------------------------------------------------------



 



c. Annual Performance Objectives shall be based on the performance of the
Company, one or more of its subsidiaries or affiliates, one or more of its units
or divisions and/or the individual for the Performance Year. Performance
Objectives shall include the following performance measures individually or in
any combination: cash flow; cash flow from operations; earnings per share,
diluted or basic; earnings per share from continuing operations, diluted or
basic; earnings from continuing operations; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; net asset
turnover; inventory turnover; capital expenditures; operating earnings; gross or
operating margin; profit margin; gross profits; assets; debt; working capital;
return on assets; return on net assets; return on total assets; return on
capital; return on investment; return on stockholders’ equity; return on sales;
net or gross sales; cost of capital; stock price; and total shareholder return;
pretax income before allocation of corporate overhead and bonus; net income;
appreciation in or maintenance of the price of the Common Stock or any other
publicly-traded securities of the Company; market share; economic value-added
models; comparisons with various stock market indices; or reduction in costs.
5. Grant of Awards
a. The Committee shall select those Executive Officers who it determines are to
be Participants for a given Performance Year and grant Awards to such
Participants not later than 90 days after the commencement of the Performance
Year, and shall select other key employees for participation and grant Awards to
such Participants at such times as the Committee may determine. In granting an
Award, the Committee shall establish the amount of the Award in accordance with
Section 4 and other terms of such Award. Other provisions of the Plan
notwithstanding, in the case of any Participant who initially becomes employed
by the Company as an Executive Officer after the commencement of a Performance
Year, the Participant may be granted an Award for that Performance Year prior to
the date at which 25% of the period remaining in the year from the date of
hiring of such Executive Officer has elapsed.
b. After the end of each Performance Year, the Committee shall determine the
extent to which the Award Pool shall be funded based on achievement of
Performance Objectives for such Performance Year. The Committee shall also
determine the maximum amount payable to any Participant in respect of an Award
for the Performance Year and the amount payable to each Participant in
settlement of the Participant’s Award for the Performance Year. The Committee,
in its discretion, may determine that the amount payable to any Participant in
settlement of an Award shall be reduced, including a determination to make no
final Award whatsoever, and, in the case of a Participant who is not an
Executive Officer, may determine that such amount shall be increased. The
Committee shall certify in writing, in a manner conforming to applicable
regulations under Section 162(m) of the Code, prior to settlement of each Award
granted to an Executive Officer, that the Performance Objectives and other
material terms of the Award upon which settlement of the Award was conditioned
have been satisfied.

 

- 3 -



--------------------------------------------------------------------------------



 



c. The Committee may adjust or modify Awards or terms of Awards (1) in
recognition of unusual or nonrecurring events affecting the Company or any
business unit, or the financial statements or results thereof, or in response to
changes in applicable laws (including tax, disclosure, and other laws),
regulations, accounting principles, or other circumstances deemed relevant by
the Committee, (2) with respect to any Participant whose position or duties with
the Company change during a Performance Year, or (3) with respect to any person
who first becomes a Participant after the first day of the Performance Year;
provided, however, that no adjustment to an Award granted to an Executive
Officer shall be authorized or made if and to the extent that such authorization
or the making of such adjustment would contravene the requirements applicable to
“performance-based compensation” under Section 162(m) of the Code and
regulations thereunder.
6. Settlement of Awards
a. Each Participant shall receive payment of a cash lump sum in settlement of
his or her Award, in the amount determined in accordance with Section 5 as
promptly as practicable following the time such determination in respect thereof
has been reached by the Committee.
b. Each Participant shall have the right to defer his or her receipt of part or
all of any payment due in settlement of an Award under and in accordance with
the terms and conditions of any deferred compensation plan or arrangement of the
Company unless otherwise specified by the Committee.
7. Termination of Employment
Except as otherwise provided in any written agreement between the Company and a
Participant, if a Participant ceases to be employed by the Company prior to
settlement of an Award for any reason other than death, disability (as
determined by the Committee), normal retirement, or early retirement with the
approval of the Committee, such Award shall be forfeited. If such cessation of
employment results from such Participant’s death, disability (as determined by
the Committee), normal retirement, or early retirement with the approval of the
Committee, the Committee shall determine, in its sole discretion and in such
manner as it may deem reasonable (subject to Section 8), the extent to which the
Performance Objectives for the Performance Year or portion thereof completed at
the date of cessation of employment have been achieved, and the amount payable
in settlement of the Award based on such determinations. The Committee may base
such determination on the performance achieved for the full year, in which case
its determination may be deferred until following the Performance Year. Such
determinations shall be set forth in a written certification, as specified in
Section 5. Such Participant or his or her beneficiary shall be entitled to
receive settlement of such Award at the earliest time such payment may be made
without causing the payment to fail to be deductible by the Company under
Section 162(m) of the Code.

 

- 4 -



--------------------------------------------------------------------------------



 



8. Status of Awards under Section 162(m)
It is the intent of the Company that Awards granted to Executive Officers shall
constitute “performance-based compensation” within the meaning of Section 162(m)
of the Code and regulations thereunder, if at the time of settlement the
Participant remains an Executive Officer. Accordingly, the Plan shall be
interpreted in a manner consistent with Section 162(m) of the Code and
regulations thereunder. If any provision of the Plan relating to Executive
Officers or any Award letter evidencing an Award to an Executive Officer does
not comply or is inconsistent with the provisions of Section 162(m)(4)(C) of the
Code or regulations thereunder (including Treasury Regulation 1.162-27(e))
required to be met in order that compensation (other than post-termination
compensation) shall constitute “performance-based compensation,” such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements, and no post-termination settlement shall be authorized or made
under Section 7 if and to the extent that such authorization or settlement would
contravene such requirements.
9. Transferability
Awards and any other benefit payable under, or interest in, this Plan are not
transferable by a Participant except upon a Participant’s death by will or the
laws of descent and distribution, and shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any such attempted action shall be void.
10. Withholding
All payments relating to an Award, whether at settlement or resulting from any
further deferral or issuance of an Award under another plan of the Company in
settlement of the Award, shall be net of any amounts required to be withheld
pursuant to applicable federal, state and local tax withholding requirements.
11. Tenure
A Participant’s right, if any, to continue to serve the Company as an Executive
Officer, officer, employee, or otherwise, shall not be enlarged or otherwise
affected by his or her designation as a Participant or any other event under the
Plan.
12. No Rights to Settlement or to Participate
Until the Committee has determined to settle an Award under Section 6, a
Participant’s selection to participate, the grant of an Award, and other events
under the Plan shall not be construed as a commitment that any Award will be
settled under the Plan. Nothing in the Plan shall be deemed to give any eligible
employee any right to participate in the Plan except upon determination of the
Committee under Section 4. The foregoing notwithstanding, the Committee may
authorize legal commitments with respect to Awards under the terms of an
employment agreement or other agreement with a Participant, to the extent of the
Committee’s authority under the Plan, including commitments that limit the
Committee’s future discretion under the Plan, but in all cases subject to
Section 8.

 

- 5 -



--------------------------------------------------------------------------------



 



13. Unfunded Plan
Participants shall have no right, title, or interest whatsoever in or to any
specific assets of the Company or investments which the Company may make to aid
in meeting its obligations under the plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts. The Plan is not intended to be subject to the Employee Retirement
Income Security Act of 1974, as amended.
14. Other Compensatory Plans and Arrangements
Nothing in the Plan shall preclude any Participant from participation in any
other compensation or benefit plan of the Company or its subsidiaries. The
adoption of the Plan and the grant of Awards hereunder shall not preclude the
Company or any subsidiary from paying any other compensation apart from the
Plan, including compensation for services or in respect of performance in a
Performance Year for which an Award has been made.
15. Duration, Amendment and Termination of Plan
No Award may be granted in respect of any Performance Year after 2017. The Board
may amend the Plan from time to time or suspend or terminate the Plan at any
time, provided that any such action shall be subject to stockholder approval if
and to the extent required by law or regulation, or to ensure that compensation
under the Plan will qualify as “performance-based compensation” under Section
162(m) and the regulations thereunder.
16. Governing Law
The Plan, Awards granted hereunder, and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the Commonwealth
of Kentucky (excluding principles of conflict of laws).
17. Effective Date
The Plan shall be effective as of January 1, 2008; provided, however, that the
Plan shall be subject to approval of the stockholders of the Company at an
annual meeting or any special meeting of stockholders of the Company before
settlement of Awards for the 2008 Performance Year so that compensation will
qualify as “performance-based compensation” under Section 162(m) of the Code and
regulations thereunder. In addition, the Board may determine to submit the Plan
to stockholders for reapproval at such times, if any, required in order that
compensation under the Plan shall qualify as performance-based compensation.

 

- 6 -